Case 1:20-cv-22751-DPG Document 14 Entered on FLSD Docket 09/15/2020 Page 1 of 22




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF FLORIDA


  NORA’S STYLE SALON INC.,                  )
                                            )
              Plaintiff,                    )
                                            )
  v.                                        )
                                            ) CIVIL ACTION NO.
  FARMER’S GROUP, INC. D/B/A FARMERS        ) 1:20-cv-22751-DPG
  UNDERWRITERS ASSOCIATION and TRUCK        )
  INSURANCE EXCHANGE,                       )
                                            )
              Defendants.                   )
                                            )
                                            )
                                            )




          DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S COMPLAINT
Case 1:20-cv-22751-DPG Document 14 Entered on FLSD Docket 09/15/2020 Page 2 of 22




         Defendants Farmer’s Group, Inc. d/b/a Farmers Underwriters Association (“Farmers”)

  and Truck Insurance Exchange (“Truck”) (collectively for purposes of this motion only,

  “Defendants”), through undersigned counsel and pursuant to Rules 8(a), 12(b)(2), 12(b)(3), and

  12(b)(6) of the Federal Rules of Civil Procedure, move the Court for the entry of an Order

  dismissing the Class Action Complaint (“Complaint”) filed by Plaintiff Nora’s Style Salon Inc.

  (“Plaintiff”) for lack of personal jurisdiction, improper venue, and failure to state a claim.

                                          INTRODUCTION

         This dispute arises out of Plaintiff’s claim for insurance coverage for losses allegedly

  sustained when Plaintiff’s business closed “[a]s a result of the presence of COVID-19 and the

  Closure Orders.” Compl. ¶ 56. Plaintiff acknowledges that coverage under its insurance policy

  (“Policy”) is available only where there is “direct physical loss of or damage to property.” See

  id., Ex. A at p. 31 (“We will pay for direct physical loss of or damage to Covered Property.”), p.

  44 (“action of civil authority that prohibits access to the ‘described premises’ due to direct

  physical loss of or damage to property, other than at the ‘described premises’”). Yet Plaintiff has

  failed to identify any such physical loss of or damage to property in its Complaint. Id. ¶ 2

  (“Plaintiff was forced to close its salon due to the COVID-19 pandemic.”).

         But the merits of the denial of Plaintiff’s coverage claim are not yet at issue for a number

  of reasons. First, as a threshold matter, this Court lacks personal jurisdiction over Defendants.

  Even taking the well-pleaded factual allegations in the Complaint as true, this dispute concerns a

  New York plaintiff, id. ¶ 4, bringing claims against two California defendants, id. ¶¶ 5-6, in a

  dispute related to insurance covering a beauty salon in New York. Id. ¶ 4. This case has no

  place in a Florida court: No factual allegations suggest there is either general or specific

  jurisdiction over either Defendant, and case law makes clear that class-wide allegations do not



                                                    1
Case 1:20-cv-22751-DPG Document 14 Entered on FLSD Docket 09/15/2020 Page 3 of 22




  support personal jurisdiction where the Plaintiff on its own cannot establish such jurisdiction in

  the relevant forum. As a result, this Court lacks personal jurisdiction over Defendants and the

  Complaint should be dismissed.

         Second, even if the Court had such personal jurisdiction (which it does not), dismissal

  would still be warranted because venue is improper in this District. Pursuant to 28 U.S.C.

  § 1391(b), the proper venue for a federal litigation is (i) a judicial district in which any defendant

  resides, or (ii) a judicial district in which a substantial part of the events giving rise to the claim

  occurred. This District does not qualify under either prong. The Complaint itself alleges that

  both Farmers and Truck reside in California. Compl. ¶¶ 5, 6. And the Complaint is otherwise

  barren of any allegations concerning any acts occurring in this District which give rise to

  Plaintiff’s claims. The Complaint is therefore subject to dismissal for improper venue as well.

         Third, even if Defendants and this action were properly before this Court (which they are

  not), Plaintiff’s Complaint would still fail to state a claim. Plaintiff’s purported cause of action

  for declaratory judgment is nothing more than an attempt to obtain a judicial determination of

  breach of contract. Yet Plaintiff’s threadbare and singular allegation that “Defendants denied

  Plaintiff’s claim and refuse to pay for Plaintiff’s losses and expenses” is plainly insufficient to

  state a claim for such a breach under applicable law. Plaintiff cannot rely upon class-wide,

  generalized allegations to maintain its cause of action—it must sufficiently state a claim on its

  own behalf by pleading factual content that gives rise to a plausible claim for relief.

         Fourth, and in all events, the Complaint is subject to dismissal because it is a “shotgun

  pleading” that lumps multiple named defendants into a single monolithic actor, hindering the

  ability of either Defendant or the Court to parse out which actions are alleged to have been taken

  by which Defendant. Sarhan v. Miami Dade Coll., 800 F. App’x 769, 771 (11th Cir. 2020). As



                                                    2
Case 1:20-cv-22751-DPG Document 14 Entered on FLSD Docket 09/15/2020 Page 4 of 22




  recently as March of this year, the Eleventh Circuit has instructed that a “district court must

  intervene … and order a repleading of a shotgun complaint.” Hirsch v. Ensurety Ventures, LLC,

  805 F. App’x 987, 991 (11th Cir. 2020) (emphasis in original). Here, right up front, Plaintiff

  defines the two, independent Defendants by a single moniker—“Defendants”—and proceeds to

  assert every ensuing allegation as against that lumped-together entity. See Compl., p. 1. The

  Eleventh Circuit plainly rejects this practice as violative of Rule 8’s requirements.

         Finally, in addition to these independent bases for wholesale dismissal, all claims should

  be dismissed as to Farmers specifically because Farmers is not even a party to the Policy that

  underlies all such claims. While Plaintiff seeks relief for purported failures to fulfill contractual

  duties owed under the Policy, the Policy attached as an exhibit to the Complaint shows it was

  issued only by Truck. See Compl., Ex. A at p. 123 (“This policy is issued by: Truck Insurance

  Exchange.”). Under Eleventh Circuit precedent, the contents of that exhibit control over any

  allegations to the contrary. Because an entity “who is not a party to a contract is not bound by its

  terms,” Wright v. Scales 925 Atlanta, LLC, 761 F. App’x 884, 888 n.5 (11th Cir. 2019), all of

  Plaintiff’s claims against Defendants other than Truck should be dismissed.

         For each or all of these reasons, the Complaint should be dismissed.

                                    FACTUAL BACKGROUND

         Plaintiff is a resident of New York. Compl. ¶ 4. (“Plaintiff Nora’s is a corporation

  organized under New York law with its principal place of business located [in] New York.”).

  Defendants are    residents of California.    Compl. ¶ 5 (“Defendant Farmers is a California

  corporation with its principal place of business [in] Los Angeles, California.”); ¶ 6 (“Defendant

  Truck is an insurance exchange organized under California law with its principal place of

  business [in] Woodland Hills, CA 91367.”). The property at issue is located in New York, where



                                                   3
Case 1:20-cv-22751-DPG Document 14 Entered on FLSD Docket 09/15/2020 Page 5 of 22




  Plaintiff operates a beauty salon. Id. p. 4 (“The insured premises under the policy is 81 Old

  Tappan Road, Tappan NY 10893.”); id. ¶ 4. Thus, according to the Complaint, this is a dispute

  between a New York corporation, with its principal place of business in New York, and two

  California entities organized under California law, with their respective principal places of

  business in California, relating to an insurance policy covering a property and business located in

  New York. See id. ¶¶ 4-6, p. 4. But Plaintiff has nonetheless chosen to file it here.

         Beyond that singular, irrelevant choice, there is no actual relationship linking this action

  or the parties to Florida. The Complaint fails to assert a single factual allegation making any

  such connection. Plaintiff does not allege that either Defendant issued or sold any insurance

  policy to Plaintiff in Florida, and the Complaint makes clear that the property subject to

  Plaintiff’s Policy is located in New York—not Florida. See id. ¶ 4, p. 4. Taken at face value, the

  allegations in Plaintiff’s Complaint suggest that, at best, all of the purported events giving rise to

  its claims occurred in either California or New York—the residences of the parties—and relate to

  property located in New York.

         Plaintiff’s Complaint also fails to assert any specific factual allegations concerning

  Defendants’ purported refusal to honor the Policy.          Throughout Plaintiff’s 27-page, 104-

  paragraph Complaint, the only allegation that specifically addresses what, if anything,

  Defendants have allegedly done in violation of the Policy is Paragraph 60, which alleges: “In

  violation of the Policy’s plain language and its own contractual obligations, Defendants denied

  Plaintiff’s claim and refuse to pay for Plaintiff’s losses and expenses.” Compl. ¶ 60.

         Finally, Plaintiff’s Complaint early on defines both Defendants—Farmers and Truck—as

  “Defendants,” and then proceeds to assert all factual allegations equally as to both Defendants.

  See, e.g., Compl. ¶¶ 2, 3, 24, 59, 60, 83 (directing factual allegations against the grouped



                                                    4
Case 1:20-cv-22751-DPG Document 14 Entered on FLSD Docket 09/15/2020 Page 6 of 22




  “Defendants” entity). All of these lumped factual allegations are then incorporated into four

  separate counts, all of which seek only a declaratory judgment (with no legal claim) that certain

  “losses incurred” by the class members “are insured losses under their policies” and that, as a

  result, “Defendants are obligated to pay Plaintiffs” for the full amount of the losses incurred.

  See, e.g., id. ¶¶ 78, 85, 92, 104.

                                           ARGUMENT

      I.      The Court Lacks Personal Jurisdiction Over Defendants

           “A plaintiff seeking the exercise of personal jurisdiction over a nonresident defendant

  bears the initial burden of alleging in the complaint sufficient facts to make out a prima facie

  case of jurisdiction.” Castillo v. Allegro Resort Mktg., 603 F. App’x 913, 916 (11th Cir. 2015).

  “[V]ague and conclusory allegations” alone are “‘insufficient to establish a prima facie case of

  personal jurisdiction.’” Id. (quoting Snow v. DirecTV, Inc., 450 F.3d 1314, 1318 (11th Cir.

  2006)). Without personal jurisdiction over a defendant, “[a] court must dismiss an action.”

  Peruyero v. Airbus S.A.S., 83 F.Supp.3d 1283, 1286 (S.D. Fla. 2014); Fed. R. Civ. P. 12(b)(2).

           “There are two types of personal jurisdiction: specific and general.” Miller v. Gizmodo

  Media Grp., LLC, 383 F.Supp. 3d 1365, 1370 (S.D. Fla. 2019) (quoting Madara v. Hall, 916

  F.2d 1510, 1516 n. 7 (11th Cir. 1990)); see also Helicopteros Nacionales de Columbia, S.A. v.

  Hall, 466 U.S. 408, 414-16 (1984). While general personal jurisdiction authorizes personal

  jurisdiction over causes of action “without regard to where the cause of action arose,” specific

  personal jurisdiction “authorizes jurisdiction over causes of action [only] arising from or related

  to the defendant’s actions within a state.” Id. (quoting Louis Vuitton Malletier, S.A. v. Mosseri,

  736 F.3d 1339, 1352 (11th Cir. 2013)). Class actions do not change the requirements for

  personal jurisdiction: “the named representatives must be able to demonstrate either general or



                                                  5
Case 1:20-cv-22751-DPG Document 14 Entered on FLSD Docket 09/15/2020 Page 7 of 22




  specific personal jurisdiction.” Story v. Heartland Payment Sys., LLC, --- F.Supp. 3d ---, 2020

  WL 2559755, at *10 (M.D. Fla. May 20, 2020) (emphasis in original).

         A federal court undertakes a two-step inquiry to determine whether personal jurisdiction

  exists over an out-of-state defendant corporation. Mazer, 556 F.3d at 1274. First, a court

  determines whether jurisdiction exists under Florida’s long-arm statute, Florida Statute § 48.193.

  Id. Interpretation of the long-arm statute is grounded in the rulings of the Florida Supreme Court

  and Florida intermediate appellate courts, and the long-arm statute is to be strictly construed. Id.

  Second, the court must determine whether there are sufficient “minimum contacts” within the

  forum to comply with federal-constitutional due process such that the exercise of jurisdiction

  comports with “traditional notions of fair play and substantial justice.” Id.

                 A.      Plaintiff’s Complaint Does Not Establish
                         General Jurisdiction Over Defendants

         Plaintiff’s Complaint should be dismissed for lack of personal jurisdiction because, as an

  initial matter, the Complaint contains no factual allegations sufficient to establish a prima facie

  case of general jurisdiction. According to the Supreme Court, “the paradigm forum for the

  exercise of general jurisdiction” over a corporation is a place “in which the corporation is fairly

  regarded as at home.” Daimler AG v. Bauman, 571 U.S. 117, 137 (2014) (emphasis added).

  Neither Defendant is “at home” in Florida. Id.

         As the Eleventh Circuit has explained, there exist “‘only a limited set of affiliations with

  a forum [that] will render a defendant at home there.’” Waite v. All Acquisition Corp., 901 F.3d

  1307, 1317 (11th Cir. 2018) (quoting Daimler, 571 U.S. at 137). The relevant inquiry for

  purposes of general jurisdiction “is not whether a foreign corporation’s in-forum contacts can be

  said to be in some sense ‘continuous and systematic,’ it is whether that corporation’s affiliations

  with the State are so ‘continuous and systematic’ as to render it essentially at home in the forum


                                                   6
Case 1:20-cv-22751-DPG Document 14 Entered on FLSD Docket 09/15/2020 Page 8 of 22




  State.” Daimler, 571 U.S. at 139. In fact, even a “substantial, continuous, and systematic course

  of business” is insufficient to justify the exercise of general jurisdiction where a corporation is

  not “at home.” Id. at 137.

         The “paradigm” fora where a corporation may be “at home” are “the corporation’s place

  of incorporation and its principal place of business.” Waite v. All Acquisition Corp., 901 F.3d

  1307, 1317 (11th Cir. 2018). In Waite, the Eleventh Circuit reaffirmed that, “[o]utside of these

  two exemplars, a defendant’s operations will ‘be so substantial and of such a nature as to render

  the corporation at home in that State’ only in an ‘exceptional case.’” Id. (quoting BNSF Ry. Co.

  v. Tyrrell, 137 S.Ct. 1549, 1558 (2017)). 1 Indeed, in Daimler itself, the Supreme Court

  specifically noted that it found “no occasion to explore that [exception] question” because

  Daimler’s activities “plainly d[id] not approach that level.”       Id.    Even though Daimler’s

  affiliations with California were significant—its subsidiary had multiple California-based

  facilities, and it was the “largest supplier of luxury vehicles to the California market”—the

  Supreme Court nonetheless found that because Daimler was not incorporated in California and

  did not have its principal place of business there, it was not subject to general jurisdiction in

  California. Daimler, 571 U.S. at 139; see also Waite, 901 F.3d at 1317 (“The facts of Daimler

  illustrate the heavy burden of establishing such an exceptional case.”).

         Applying Daimler, the Eleventh Circuit has established its own test for general

  jurisdiction. Specifically, to determine whether a court is facing “one of the exceptional cases in
  1
          Significantly, the Supreme Court gave but one example in Daimler of such an
  exceptional case where general jurisdiction may apply even outside of a corporation’s place of
  incorporation or principal place of business: Perkins v. Benguet Consol. Min. Co., 342 U.S. 437
  (1952). In Perkins, a foreign corporation operated a mining company in the Philippines but,
  because of the Japanese occupation of the Philippines during World War II, the “president [of
  that corporation] moved to Ohio, where he kept an office, maintained the company’s files, and
  oversaw the company’s activities.” Daimler, 571 U.S. at 129 (citing Perkins). Given these facts,
  the Supreme Court held that Ohio became “the corporation’s principal, if temporary, place of
  business.” Id. at 130 (citation omitted).
                                                   7
Case 1:20-cv-22751-DPG Document 14 Entered on FLSD Docket 09/15/2020 Page 9 of 22




  which a federal court’s exercise of general jurisdiction may be proper outside of the paradigm

  places where a corporation is at home,” the Eleventh Circuit evaluates “whether the

  corporation’s activities in the forum closely approximate the activities that ordinarily

  characterize a corporation’s place of incorporation or principal place of business.” Waite, 901

  F.3d at 1317-18. Applying this test, the Eleventh Circuit has previously found that there was no

  general jurisdiction over a defendant in Florida even where the defendant had a bank account,

  address, and post office box in Florida, had purchased insurance in Florida, had filed a financial

  statement in Florida, and was a member in a Florida-based non-profit trade organization. See

  Carmouche v. Tamborlee Mgmt., Inc., 789 F.3d 1201, 1203 (11th Cir. 2015). Similarly, in

  Waite, the Eleventh Circuit found that no general jurisdiction existed even where the defendant

  had a distributor in Florida, had been registered to do business in Florida for more than sixty

  years, maintained an agent to receive service of process in Florida, and built a plant in Florida

  while also discussing whether to build a shipping terminal there. Id. In fact, Defendants have

  been unable to identify a single decision within the Eleventh Circuit, issued after the Supreme

  Court’s Daimler decision, that has found general jurisdiction anywhere other than in a

  corporation’s place of incorporation or principal place of residence.

          Here, Plaintiff’s own Complaint all but admits (and, at least, does not challenge) that

  Defendants are not “at home” in Florida and are therefore not subject to general personal

  jurisdiction in the state. Plaintiff alleges that both Defendants are organized under the laws of

  California and that their principal places of business are in California. Compl. ¶¶ 4-6. Aside

  from an introductory allegation that Farmers is “engaged in the business of selling insurance

  contracts … in all fifty states, including in states like Florida,” id. ¶ 5, the only factual allegations

  purportedly linking Defendants to Florida are Plaintiff’s boiler-plate allegations that Defendants



                                                     8
Case 1:20-cv-22751-DPG Document 14 Entered on FLSD Docket 09/15/2020 Page 10 of 22




   have engaged in activity “on a continuous and systematic basis in the state of Florida.” Id. ¶ 7.

   Under Daimler, even taking these conclusory allegations as true, they are insufficient to justify

   the exercise of general jurisdiction where a corporation is not “at home.” Daimler, 571 U.S. at

   137. An allegation that Defendants sell insurance in Florida—as they do in all fifty states,

   according to the Complaint—is insufficient to render Defendants “at home” in Florida, lest they

   be considered “at home” in fifty different states across the nation. For these reasons, Plaintiff’s

   Complaint fails to establish general jurisdiction over the Defendants.

                  B.      Plaintiff’s Complaint Does Not Establish
                          Specific Jurisdiction Over Defendants

          Plaintiff’s Complaint similarly fails to allege sufficient facts to establish a prima facie

   case of specific jurisdiction over Defendants.           “[A] fundamental element of the specific

   jurisdiction calculus is that plaintiff’s claim must arise out of or relate to at least one of the

   defendant’s contacts with the forum.” Fraser v. Smith, 594 F.3d 842, 850 (11th Cir. 2010). In

   assessing whether a claim arises out of or relates to the defendant’s contacts, “a court should

   ‘focus on the direct causal relationship between the defendant, the forum, and the litigation.’”

   Lee v. Branch Banking & Tr. Co., 2018 WL 5633995, at *4 (S.D. Fla. Oct. 31, 2018) (quoting

   Louis Vuitton Malletier, S.A. v. Mosseri, 736 F.3d 1339, 1356 (11th Cir. 2013)). This direct

   causal relationship has been distilled by the Eleventh Circuit into a very simple test: a cause of

   action “arises out of or relates to the defendant’s activity in a state only if the activity is a ‘but-

   for’ cause” of the controversy. Waite, 901 F.3d at 1314 (emphasis added); see also Robey v.

   JPMorgan Chase Bank, N.A., 343 F.Supp. 3d 1304, 1319 (S.D. Fla. 2018) (“[T]o exercise

   specific jurisdiction without violating due process, the defendant’s activities in the forum state

   must be a ‘but-for’ cause of the plaintiff’s claim.”).




                                                     9
Case 1:20-cv-22751-DPG Document 14 Entered on FLSD Docket 09/15/2020 Page 11 of 22




          Here, Plaintiff has alleged absolutely no nexus or direct causal relationship between

   Defendants’ forum activities and the causes of action in its Complaint. Plaintiff’s allegations

   plainly fail the “but-for” causation test. Even had Defendants never sold a single commercial

   insurance policy in Florida, Plaintiff’s causes of action would be unaffected. This is because

   Plaintiff’s causes of action, which seemingly relate to an insurance policy purchased in New

   York from two Defendants in California for a property in New York, did not occur in Florida and

   did not arise from any of Defendants’ actions in Florida. And even if Plaintiff was purportedly

   harmed by Defendants’ activities outside of Florida which were substantially similar to the same

   types of activities that Defendants allegedly performed inside Florida, as a matter of law that is

   still insufficient to establish specific jurisdiction. The Eleventh Circuit has expressly held that a

   plaintiff’s harm that “may have arisen from [defendant’s] activity outside of Florida that was like

   some of [defendant’s] activities in Florida” is simply “not enough” to justify the exercise of

   specific jurisdiction. Hinkle v. Cirrus Design Corp., 775 Fed. Appx. 545, 550 (11th Cir. 2019).

          Plaintiff also may not rely on its generalized class allegations to satisfy its own specific

   jurisdiction analysis: it is black-letter law that “the named representatives must be able to

   demonstrate either general or specific personal jurisdiction.” Story, --- F.Supp. 3d at ---, 2020

   WL 2559755, at *10 (emphasis in original). This is because “imposing personal jurisdiction on

   [a] defendant for all of the claims of non-resident plaintiffs, just because specific jurisdiction

   may lie as to the resident plaintiff’s claims, would run afoul of the traditional notions of fair play

   and substantial justice that form the bedrock of any court’s personal jurisdiction analysis.” Id.

   In this regard, federal courts routinely dismiss the claims of non-resident named plaintiffs in

   putative class actions where those named plaintiffs could not demonstrate personal jurisdiction

   over the defendant based on their own, individual causes of action. See, e.g., Lee v. Branch



                                                    10
Case 1:20-cv-22751-DPG Document 14 Entered on FLSD Docket 09/15/2020 Page 12 of 22




   Banking & Tr. Co., 2018 WL 5633995, at *4 (S.D. Fla. Oct. 31, 2018); Chernus v. Logitech,

   Inc., 2018 WL 1981481, at *3-6 (D.N.J. Apr. 27, 2018). For example, in Lee, a Judge in this

   District addressed an analogous factual scenario in which multiple non-resident plaintiffs

   asserted class action claims against BB&T based on BB&T’s purported nation-wide practice of

   calling potential customers to solicit business. Lee, 2018 WL 5633995. In dismissing the

   complaint for lack of personal jurisdiction, the Court held that “it would be unreasonable to infer

   that the allegedly offending calls to those Plaintiffs were made to or from Florida, or otherwise

   arose from BB&T’s operations in the state.” Id.

            Here, Plaintiff has not pleaded facts sufficient to establish a prima facie case of either

   general or specific jurisdiction over the Defendants. Plaintiff’s Complaint should therefore be

   dismissed for a lack of personal jurisdiction.

      II.       Plaintiff’s Complaint Should Be Dismissed for Improper Venue

            Even if Defendants were subject to this Court’s jurisdiction, Plaintiff’s Complaint would

   nonetheless be subject to dismissal because it fails to establish any basis for venue in the

   Southern District of Florida. See Fed. R. Civ. P. 12(b)(3). Under 28 U.S.C. § 1391, venue is

   proper in:

            (1) a judicial district in which any defendant resides, if all defendants are residents of the
                State in which the district is located;

            (2) a judicial district in which a substantial part of the events or omissions giving rise to
                the claim occurred, or a substantial part of property that is the subject of the action is
                situated; or

            (3) if there is no district in which an action may otherwise be brought as provided in this
                section, any judicial district in which any defendant is subject to the court’s personal
                jurisdiction with respect to such action.

   28 U.S.C. § 1391; see also M Tobacos, Inc. v. Case, 2015 WL 11438107, at *1 (S.D. Fla. Apr.

   17, 2015). When venue is challenged, it is the court’s duty to determine whether the case falls


                                                     11
Case 1:20-cv-22751-DPG Document 14 Entered on FLSD Docket 09/15/2020 Page 13 of 22




   within one of these three categories. Id. at *2. “If it does, venue is proper; if it does not, venue

   is improper, and the case must be dismissed or transferred under § 1406(a).” Id. “On a motion

   to dismiss based on improper venue, the plaintiff has the burden of showing that venue in the

   forum is proper.” Wai v. Rainbow Holdings, 315 F.Supp.2d 1261, 1268 (S.D. Fla. 2004).

           Here, Plaintiff has made no attempt to satisfy its burden to demonstrate that venue is

   proper in this District. In fact, the Complaint affirmatively demonstrates that venue here is

   improper.    As to the first prong of Section 1391(b), the Complaint here admits that both

   Defendants are residents of California, not Florida. Compl. ¶¶ 5, 6. Thus, the first prong is

   inapplicable to Plaintiff’s allegations.

           Plaintiff also fails to meet the second prong. Although Plaintiff alleges that “[v]enue is

   proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part of the events

   and/or omissions giving rise to the claim occurred in this district and/or a substantial party of the

   property that is the subject of the action is situated in this district,” Plaintiff does not include a

   single factual allegation supporting this conclusory recitation of the legal standard. Compl. ¶ 7.

   Courts in the Eleventh Circuit have repeatedly held that such conclusory allegations are

   insufficient to establish venue in the absence of any specific factual averments. See, e.g.,

   Southern Visions, LLP v. Red Diamond, Inc., 2018 WL 8221528, at *3 (N.D. Ga. Dec. 10, 2018)

   (finding venue improper because “the Court cannot simply rely on Plaintiff’s conclusory

   statements that the purported infringing acts occurred in this judicial district”); EEOC v. CRST

   Int’l, Inc., 2017 WL 4959219, at *4 (M.D. Fla. Nov. 1, 2017) (holding venue to be improper

   where “no specific facts support th[e] conclusory allegation” that events giving rise to the claim

   occurred in the district); M Tobacos, 2015 WL 11438107, at *2 (holding that “vague, conclusory




                                                    12
Case 1:20-cv-22751-DPG Document 14 Entered on FLSD Docket 09/15/2020 Page 14 of 22




   allegations” are insufficient to establish proper venue). Plaintiff therefore fails to establish

   proper venue under the second prong of § 1391(b)(2) as well.

             Finally, Plaintiff also fails to satisfy the third prong. The third prong applies only where

   there is no other judicial district in which an action may be brought and only when the relevant

   forum can properly exercise personal jurisdiction over the matter.           Neither requirement is

   satisfied here. Not only would venue be proper in the Central District of California, but the

   Southern District of Florida cannot exercise personal jurisdiction over either Defendant. See,

   e.g., Greiser v. Drinkard, 2017 WL 7788165, at *2 (S.D. Fla. Dec. 8, 2017) (finding that venue

   was “clearly improper” in the Southern District of Florida where “Defendant lives in

   Pennsylvania,” “is not a resident of this District,” and all of the “events giving rise to the cause

   of action occurred in Pennsylvania”); see also Kinsman v. Florida State Univ. Bd. of Tr., 2015

   WL 11110542, at *2 (M.D. Fla. Apr. 25, 2017) (holding that the third prong of Section 1391(b)

   is inapplicable where “it is undisputed” that venue would be proper in a different district under

   Section 1391(b)(1)).

             For all of these reasons, Plaintiff’s Complaint should be dismissed for improper venue.

      III.      Plaintiff’s Complaint Fails to State a Claim

             Finally, even if this Court had personal jurisdiction over Defendants and venue were

   proper, Plaintiff’s Complaint would still be subject to dismissal for failure to state a claim.

                    A.      Legal Standard

             “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

   accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556

   U.S. 662, 678 (2009). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to

   relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a



                                                     13
Case 1:20-cv-22751-DPG Document 14 Entered on FLSD Docket 09/15/2020 Page 15 of 22




   cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). “Factual

   allegations must be enough to raise a right to relief above the speculative level,” id., meaning

   that a plaintiff must “plead[] factual content that allows the court to draw the reasonable

   inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. And

   while the Court must accept a plaintiff’s well-pleaded facts as true, it need not accept

   “conclusory allegations, unwarranted deductions of fact[],” Oxford Asset Mgmt., Ltd. v. Jaharis,

   297 F.3d 1182, 1188 (11th Cir. 2002), or “legal conclusion[s] couched as a factual allegation.”

   Twombly, 550 U.S. at 555 (quotation omitted).

                  B.     The Complaint Fails to State a Valid Claim for Declaratory Judgment

          While Plaintiff purports to assert four different counts for declaratory judgment, the

   allegations themselves—which seek a declaration that losses incurred in connection with

   COVID-19 are covered losses, that denial of coverage for those losses is in violation of

   Defendants’ insurance policies, and that Defendants are obligated to pay for all such losses

   incurred—make clear that Plaintiff is actually pursuing a breach of contract theory.

          Courts in the Eleventh Circuit have repeatedly explained that “[a] petition seeking a

   declaratory judgment that alleges breach of duties and obligations under the terms of a contract

   and asks the court to declare those terms breached is nothing more than a petition claiming

   breach of contract.” See Ministerio Evangelistico Int’l v. United Specialty Ins. Co., 2017 WL

   1363344, at *2 (S.D. Fla. 2017) (quoting Eisenberg v. Standard Ins. Co., 2009 WL 3667086

   (S.D. Fla. 2009)); see also Ritterman v. Lexington Ins. Co., 2018 WL 7252902 (S.D. Fla. Dec. 3,

   2018). This does not change in the class action context, where courts have dismissed declaratory

   judgment actions where adequate remedies at law exist through claims for breach of

   contract. See, e.g., Virga v. Prog. Am. Ins. Co., 215 F.Supp.3d 1320, 1323 (S.D. Fla. 2016).



                                                   14
Case 1:20-cv-22751-DPG Document 14 Entered on FLSD Docket 09/15/2020 Page 16 of 22




          Here, Plaintiff’s counts seek declaratory judgment that certain “losses incurred” by the

   class members “are insured losses under their policies” and that, as a result, “Defendants are

   obligated to pay Plaintiffs” for the full amount of the losses incurred. See, e.g., ¶¶ 78, 85, 92,

   104. Compl. ¶ 118. Taking as true Plaintiff’s incorporated allegation that Defendants “have

   denied claims related to COVID-19 on a uniform and class-wide basis,” Compl. ¶¶ 76, 83, 90,

   Plaintiff’s requested declaration is “nothing more than a petition claiming breach of contract,”

   see Ministerio Evangelistico Int’l, 2017 WL 1363344, at *2.

          However, Plaintiff’s threadbare and conclusory allegations fail to state any claim for

   breach of contract, or declaratory judgment, under applicable pleading standards. See Iqbal, 556

   U.S. at 678; Twombly, 127 S.Ct. at 1964-1965.          The entirety of the Complaint speaks in

   generalities and class-wide allegations. As it relates specifically to Plaintiff, the Complaint only

   includes one factual allegation concerning Defendants’ purported breaches of contract or denials

   of claims: the Complaint alleges that “Defendants denied Plaintiff’s claim and refuse to pay for

   Plaintiff’s losses and expenses.” Compl. ¶ 60. Addressing a virtually identical allegation in a

   similar insurance coverage dispute, the Southern District of Florida has held that “when a

   plaintiff merely alleges that the defendant breached th[e] contract by failing to provide coverage

   per the terms of the contract … and by failing to pay [p]laintiffs the benefits due and owing

   under the policy, the complaint must be dismissed.” Wohl Built, Inc. v. Maxum Indem. Co., 2017

   WL 10410373, at *2 (S.D. Fla. 2017) (quoting Timber Pines Plaza, LLC v. Kinsale Ins. Co.,

   2016 WL 8943313, at *2 (M.D. Fla. 2016)).

          That is precisely the case here.      Plaintiff does not allege when Defendants denied

   Plaintiff’s claim, how Defendants denied the claim, why Defendants denied the claim, or even if

   the denial was related to COVID-19. Plaintiff’s Complaint simply alleges, almost verbatim, the



                                                   15
Case 1:20-cv-22751-DPG Document 14 Entered on FLSD Docket 09/15/2020 Page 17 of 22




   conclusory formula that is insufficient to state a claim: specifically, “that the defendant breached

   th[e] contract by failing to provide coverage per the terms of the contract … and by failing to pay

   plaintiffs the benefits due and owing.” Id.; see also Compl. ¶ 60. Plaintiff’s Complaint therefore

   fails to state any claim and should be dismissed.

      IV.      Plaintiff’s Complaint Is a Quintessential
               “Shotgun Pleading” Which Requires Dismissal

            In all events, Plaintiff’s Complaint should be dismissed because it is a quintessential

   shotgun pleading which asserts multiple counts against multiple defendants without specifying

   which Defendant is allegedly responsible for which acts or omissions. The Eleventh Circuit has

   engaged in a more than “thirty-year salvo of criticism aimed at shotgun pleadings,” and “has

   addressed the topic of shotgun pleadings on numerous occasions in the past, often at great length

   and always with great dismay.” P&M Corp. Fin., LLC v. Law Off. of David J. Stern, P.A., No.

   0:15-CIV-60736-MOORE, 2016 WL 1045826, at *2 (S.D. Fla. Mar. 16, 2016); see also

   Strategic Income Fund, LLC v. Spear, Leeds & Kellogg Corp., 305 F.3d 1293, 1295, n.9 (11th

   Cir. 2002). Throughout that history, the Eleventh Circuit has identified “four types of shotgun

   pleadings” that it has held warrants dismissal. Tran v. City of Holmes Beach, – F. App’x –, 2020

   WL 4036588, at *2 (11th Cir. July 17, 2020). All these forms of shotgun pleading possess a

   “unifying characteristic” rendering them improper: “they fail to one degree or another, and in

   one way or another, to give the defendants adequate notice of the claims against them and the

   grounds upon which each claim rests.” Id. (internal quotation marks omitted).

            The problems posed by imprecise shotgun pleading are not merely technical: they can

   impact the progression of a case and impose undue burdens on litigants and the judicial system

   alike. As the Eleventh Circuit has explained, “[s]hotgun pleadings, whether filed by plaintiffs or

   defendants, exact an intolerable toll on the trial court’s docket, lead to unnecessary and


                                                   16
Case 1:20-cv-22751-DPG Document 14 Entered on FLSD Docket 09/15/2020 Page 18 of 22




   unchanneled discovery, and impose unwarranted expense on the litigants, the court and the

   court’s parajudicial personnel and resources.” Cramer v. Florida, 117 F.3d 1258, 1263 (11th

   Cir. 1997).

          As a result, as recently as March of this year, the Eleventh Circuit “instructed that a

   district court ‘must intervene … and order a replead[ing]’ of a shotgun complaint” because such

   pleadings “do not comport with the pleading requirements of Rule 8.” See Hirsch, 805 F. App’x

   at 991 (quoting Byrne v. Nezhat, 261 F.3d 1075, 1133 (11th Cir. 2001)); see also Perez v. Get

   Me, Corp., No. 12-20600-CIV-KING, 2012 WL 13134587, at *2 (S.D. Fla. June 13, 2012)

   (“When faced with a shotgun complaint, requiring a re-pleader is appropriate.”); Lane v. Cap.

   Acquisitions & Mgmt. Co., No. 04-60602-CIV, 2006 WL 4590705, at *5 (S.D. Fla. Apr. 14,

   2006) (“By lumping all the defendants together in each claim and providing no factual basis to

   distinguish their conduct, the . . . Complaint fails to satisfy the minimum standard of Rule 8. As

   such, the individual defendants cannot determine from the face of the Complaint which acts or

   omissions the Plaintiffs seek to hold each of them liable.”).

          The Eleventh Circuit has explained that one of the four forms of impermissible shotgun

   pleading is “a complaint that asserts multiple claims against multiple defendants without

   specifying which of the defendants is responsible for which acts or omissions, or which of the

   defendants the claim is brought against.” Tran, 2020 WL 4036588, at *2. This practice of

   “lumping” together the actions of all defendants is proscribed by the Eleventh Circuit because it

   is inconsistent with Fed. R. Civ. P. 8(a). See DeSisto Coll., Inc. v. Line, 888 F.2d 755, 761 (11th

   Cir. 1989); see also Naftali v. Capasso, No. 15-CIV-60995-BLOOM/VALLE, 2015 WL

   4483995, at *4 (S.D. Fla. July 22, 2015) (“When a complaint indiscriminately lumps all

   defendants together it fails to comply with Rule 8.”) (internal quotation marks omitted).



                                                    17
Case 1:20-cv-22751-DPG Document 14 Entered on FLSD Docket 09/15/2020 Page 19 of 22




          In fact, the Eleventh Circuit has repeatedly affirmed dismissal of complaints where such

   impermissible grouping occurs—“whether against two defendants or seven”—including twice in

   just the past two years. See, e.g., Hirsch, 805 F. App’x at 992 (affirming the trial court’s

   dismissal of a class action complaint that alleged all factual allegations as to all defendants, and

   explaining that such a practice “is still an impermissible shotgun pleading, whether against two

   defendants or seven”); Embree v. Wyndham Worldwide Corp., 779 F. App’x 658, 664 (11th Cir.

   2019) (affirming dismissal where complaint “failed to specify the exact conduct each defendant

   engaged in as to each count”); see also Wyndham Vacation Ownership, Inc. v. CLS, Inc., No. 18-

   81250-CIV-DIMITROULEAS, 2018 WL 9869799, at *2 (S.D. Fla. Nov. 5, 2018) (holding that

   “dismissal of the Complaint is appropriate” due to the plaintiffs’ “improper group pleading”

   which “repeatedly lumps the Defendants together, rendering it unclear and confusing as to which

   Defendant is being charged with which conduct and on what grounds”).

          For example, in Hirsch, the Eleventh Circuit cited with approval the trial court’s

   dismissal of a complaint that asserted claims against two defendants where, as here, the

   complaint “simply lumped the multiple defendants together” and “did not indicate which

   defendant is responsible for which actions.” Hirsch, 805 F. App’x at 989 & n.2. The Eleventh

   Circuit then affirmed dismissal with prejudice where, upon re-pleading, the amended complaint

   contained the same impermissible lumping as to seven defendants—explaining that the

   complaint “is still an impermissible shotgun pleading, whether against two defendants or seven.”

   Id. at 992; see also Williams v. Keenan, 2007 WL 1287708, at *1 (M.D. Ga. Apr. 30, 2007)

   (dismissing shotgun pleading where “the Complaints fail[ed] to delineate the conduct attributable

   to each Defendant,” and “[i]n each count, the Complaints allege[d] that ‘Defendants’ engaged in

   prohibited conduct, but make no distinction among the four named Defendants”).



                                                   18
Case 1:20-cv-22751-DPG Document 14 Entered on FLSD Docket 09/15/2020 Page 20 of 22




           Here, Plaintiff’s pleading suffers from precisely the same maladies described in Hirsch

   and Williams by impermissibly grouping “Defendants.” Every single one of the material factual

   allegations in Plaintiff’s Complaint is indiscriminately alleged to have been committed by both

   Defendants and thus the Complaint “fail[s] to delineate the conduct attributable to each

   Defendant.” Id. Since Plaintiff fails to specify which of the various alleged actions were taken

   by Farmers as distinct from Truck, the Complaint fails to state a claim. Tran, 2020 WL

   4036588, at *2.

      V.      Plaintiff’s Complaint Should Also Be Dismissed
              as to Farmers Because Farmers Is Not a Party to the Policy

           Finally, at a minimum Plaintiff’s Complaint should be dismissed as to Farmers because

   the exhibit attached to Plaintiff’s Complaint confirms that Farmers is not a party to the Policy

   that has allegedly been breached. Each count of the Complaint is based on the theory that

   Defendants are refusing to honor certain obligations under the Policy. See Compl., Counts I, II,

   III, IV. But the very exhibit Plaintiff attaches to its Complaint confirms that Farmers is not

   actually a party to the Policy. See Compl., Ex. A at p. 123 (“This policy is issued by: Truck

   Insurance Exchange.”).

           It is black-letter law in the Eleventh Circuit that “[w]here exhibits are submitted that

   contradict the alleged facts, the exhibits control, despite our construction of facts in favor of their

   truth.” Celestine v. Cap. One, 741 Fed. Appx. 712, 713 (11th Cir. 2018); Griffin Indus., Inc. v.

   Irvin, 496 F.3d 1189, 1205-06 (11th Cir. 2007) (“Our duty to accept the facts in the complaint as

   true does not require us to ignore specific factual details of the pleading in favor of general or

   conclusory allegations. Indeed, when the exhibits contradict the general and conclusory

   allegations of the pleading, the exhibits govern.”). Moreover, “[i]t is axiomatic that a person




                                                     19
Case 1:20-cv-22751-DPG Document 14 Entered on FLSD Docket 09/15/2020 Page 21 of 22




   who is not a party to a contract is not bound by its terms.” Wright v. Scales 925 Atlanta, LLC,

   761 F. App’x 884, 888 n.5 (11th Cir. 2019).

          Here, Plaintiff’s claims necessarily rely on a position that each of the Defendants is a

   party to the underlying Policy and is bound by its terms.          But such a position is flatly

   contradicted by the exhibit to Plaintiff’s own Complaint, which demonstrate that Farmers is not a

   party to the Policy. Thus, because the exhibit confirms that Plaintiff’s Policy was not issued by

   Farmers, each of Plaintiff’s claims should be dismissed as to Farmers. See Celestine, 741 Fed.

   Appx. at 713.

                                           CONCLUSION

          For the foregoing reasons, the Court should enter an Order granting this Motion and

   dismissing Plaintiff’s Complaint.

          Respectfully submitted this 15th day of September 2020.


                                                 By: /s/ Allen P. Pegg
                                                 Allen P. Pegg

                                                 HOGAN LOVELLS US LLP
                                                 Allen P. Pegg
                                                 Fla. Bar No. 597821
                                                 Joshua T. Fordin
                                                 Fla. Bar No. 125219
                                                 600 Brickell Avenue, Suite 2700
                                                 Miami, Florida 33131
                                                 Tel: (305) 459-6500
                                                 Fax: (305) 459-6550
                                                 allen.pegg@hoganlovells.com
                                                 joshua.fordin@hoganlovells.com
                                                 olga.garcia@hoganlovells.com (secondary)

                                                 Jasmeet K. Ahuja (pro hac vice)
                                                 1735 Market Street, 23rd Floor
                                                 Philadelphia, PA 19103
                                                 Tel: (267) 675-4600
                                                 Fax: (267) 675-4601
                                                 jasmeet.ahuja@hoganlovells.com
                                                   20
Case 1:20-cv-22751-DPG Document 14 Entered on FLSD Docket 09/15/2020 Page 22 of 22




                                               Counsel for Farmer’s Group, Inc. d/b/a Farmers
                                               Insurance Underwriters Association and Truck
                                               Insurance Exchange


                                     CERTIFICATE OF SERVICE

          I hereby certify that I have this day caused a true and correct copy of the foregoing to be

   filed with the Clerk of the Court using the CM/ECF system, which will send a notification of

   such filing to all counsel of record.

          This 15th day of September, 2020.

                                                       By: /s/ Allen P. Pegg
                                                       Allen P. Pegg
                                                       Fla. Bar No. 597821

                                                       HOGAN LOVELLS US LLP
                                                       600 Brickell Avenue, Suite 2700
                                                       Miami, Florida 33131
                                                       Tel: (305) 459-6500
                                                       Fax: (305) 459-6550
                                                       allen.pegg@hoganlovells.com

                                                       Counsel for Defendants




                                                  21
